Name: Commission Regulation (EC) No 2815/94 of 18 November 1994 amending Regulation (EC) No 1213/94 as regards the issue of licences for the import of garlic from China during December 1994 and January 1995
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 No L 298/26 Official Journal of the European Communities 19. 11 . 94 COMMISSION REGULATION (EC) No 2815/94 of 18 November 1994 amending Regulation (EC) No 1213/94 as regards die issue of licences for the import of garlic from China during December 1994 and January 1995 HAS ADOPTED THIS REGULATION : Article 1 The lines 'December' and 'January of the Annex to Regulation (EC) No 1213/94 are hereby replaced by the following : Month Periods of lodging of applications Quantity THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as amended by Commission Regulation (EC) No 2753/94 (2), and in parti ­ cular Article 29 (2) thereof, Whereas, by Regulation (EC) No 1213/94 of 27 May 1994 concerning a protective measure applicable to imports of garlic from China (3), as amended by Regulation (EC) No 1992/94 (4), the Commission fixed the monthly quantities for which licences for the import of garlic from China may be issued for the period from 1 September 1994 to 31 May 1995 ; Whereas, in order to permit the issue of import licences to operators from the new Member States , from January 1995, the maximum quantities for December 1994 and January 1995 and the corresponding periods for the submission of licence applications should be amended, 'December 24. 11.1994  2. 1 . 1995 667 January 3. 1.1995  24. 1.1995 333' Article 2 The Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1994. For the Commission Rene STEICHEN Member of the Commission C) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 292, 12. 11 . 1994, p. 3 . (3) OJ No L 133, 28 . 5. 1994, p. 36. 0 OJ No L 200, 3 . 8 . 1994, p. 11 .